Exhibit 10.6a

FIRST AMENDMENT OF

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART I SALARIED AND NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Employees’ Retirement Program Part I Salaried and Nonunion Hourly
Employees’ Retirement Plan (the “Plan”); and

WHEREAS, amendment of the Plan is now considered desirable;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, and pursuant to
authority delegated to the undersigned officer of the Company by resolution of
its Board of Directors, the Plan is hereby amended, effective May 1, 2001, in
the following respects:

1. By substituting “65th” for “62nd” in the last line of Section 3.2.3.

2. By deleting the last paragraph of Section 4-4 of Supplement 4 and inserting
the following in lieu thereof:

Life and 10 Year Certain Annuity: A life and 10 Year Certain Annuity is an
immediate annuity which is the Actuarial Equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity. After the Participant’s death, if the monthly
annuity has been paid for a period shorter than 120 months, it will continue, in
the same amount as during the Participant’s life, for the remainder of the
120-month term certain. The Participant’s Joint Annuitant will receive any
payments due after the Participant’s death.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 1st day of August, 2001.

 

FMC Technologies, Inc.

By:

 

/s/ William H. Schumann III

Member, Employee Welfare Benefits Plan Committee